Citation Nr: 1133346	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for gout of the bilateral great and fifth toes with plantar fasciitis.

2.  Entitlement to an initial rating in excess of 10 percent for status post uvulectomy with gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating prior to June 4, 2009; in excess of 30 percent from June 4, 2009 to August 9, 2009; an in excess of 50 percent since August 10, 2009, for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to January 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia in May 2006, that granted service connection for status post uvulectomy and non tophaceous gout of the bilateral great and fifth toes with acute episodes by history, each rated 0 percent disabling, effective June 28, 2005; and June 2009, that granted service connection for sleep apnea, rated 0 percent disabling, effective June 28, 2005, and rated 30 percent disabling, effective June 4, 2009.  The June 2009 rating decision also increased the rating from 0 percent to 20 percent for gout of the bilateral great and fifth toes with bilateral plantar fasciitis, effective June 28, 2005; and increased the rating from 0 percent to 10 percent for uvulectomy with GERD, effective June 28, 2005.  A February 2010 rating decision increased the rating from 30 percent to 50 percent for the Veteran's sleep apnea, effective August 10, 2009.  However, as those grants do not represent a total grant of benefits sought on appeal, the claims for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis is improved by the use of open-toed shoes, and has been manifested by complaints of pain and swelling on manipulation and use of the feet.  Objective manifestations include findings of an antalgic gait, abnormal shoe wear, and abnormal weight bearing with callous formation at the metatarsal bones, bilaterally.  There is no objective evidence of marked deformity or of moderately severe disabilities of the feet.  The Veteran's gout is manifested by no more than one or two exacerbations a year in a well-established diagnosis.

2.  The Veteran's gastrointestinal disorder is manifested by no more than left upper quadrant abdominal pain with pancreatitis, anemia, and gastric reflux.

3.  Prior to June 4, 2009, the Veteran's sleep apnea was no more than asymptomatic but with documented sleep disorder breathing.

4.  From June 4, 2009, to August 9, 2009, the Veteran's sleep apnea was manifested by no more than persistent day-time hypersomnolence.

5.  Since August 10, 2009, the Veteran's sleep apnea has required the use of a continuous airway pressure (CPAP) machine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not higher, for a bilateral foot disability (gout of bilateral great and fifth toes with plantar fasciitis) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5017, 5276, 5284 (2010)

2.  The criteria for a rating in excess of 10 percent for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7203, 7307, 7346, 7347 (2010).

3.  Prior to June 4, 2009, the criteria for an initial compensable rating for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2010).

4.  From June 4, 2009, to August 9, 2009, the criteria for a rating in excess of 30 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2010).
5.  Since August 10, 2009, the criteria for a rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In July 2005, prior to the initial adjudication of the claims, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims.  He was told that he needed to provide the names of persons, agency, or company who had additional records to help decide his claims.  He was informed that VA would review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.

Here, the Veteran is challenging the initial evaluations and effective dates assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all identified and authorized post-service medical records relevant to the issue on appeal have been requested or obtained.  VA medical examinations pertinent to the claims were obtained in April 2006 and June 2009 and a review of those reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Gout of the Bilateral Great and Fifth Toes with Plantar Fasciitis

The Veteran's gout of the bilateral great and fifth toes with plantar fasciitis is currently rated as 20 percent disabling pursuant to Diagnostic Codes 5276-5017.  38 C.F.R. § 4.71a (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5276 pertains to acquired flatfoot, while Diagnostic Code 5017 pertains to gout.  Other potentially applicable diagnostic codes include Diagnostic Code 5284 (other injuries of the foot).  While Diagnostic Code 5280 (hallux valgus) is also potentially applicable, the maximum schedular rating under this code is 10 percent.  As the Veteran is already in receipt of a 20 percent rating, Diagnostic Code 5280 cannot serve as a basis for an increased rating in this particular case.  However, as the Veteran has not been diagnosed with weak foot, pes cavus, metatarsalagia or Morton's disease, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones, those diagnostic codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2010).

Under Diagnostic Code 5017, gout is rated under Diagnostic Code 5002, which assigns various ratings based on whether arthritis, rheumatoid, is an active process or is manifested by chronic residuals.  38 C.F.R. § 4.71a (2010).  For active process, a 20 percent rating is warranted where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.  A 60 percent rating is assigned where manifestations less than commensurate with criteria for a 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned with constitutional manifestations associated with active joint involvement, totally incapacitating.  For chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected consistent with applicable diagnostic codes.  38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5284, moderately severe residuals of other foot injuries warrant a 20 percent rating.   A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

Private treatment records dated in September 2005 show the Veteran's complaints of right heel pain and a diagnosis of plantar fasciitis of the right heel.

The Veteran was afforded a VA feet examination in April 2006 at which time he presented with a history of gout since 1984 and complained of flare-ups of the bilateral great toe that occurred twice a month and lasted two to three days.  He received shots for sharp and burning pain accompanied by swelling once or twice a month.  However, he denied any stiffness or joint pain.  The Veteran claimed when his gout flared up twice a month he took sick leave at his job.  However, he did not require the use of crutches, a brace, cane, or corrective shoes and denied any history of surgery.  The Veteran was prescribed open-toed shoes that he wore around the house.  However, the examiner did not observe any abnormal wear of the Veteran's shoes.  On examination of the feet, each great toe was non-tender on palpation without evidence of tophi, swelling, calluses, hammer toe, high arch, or flatfoot.  The Veteran was able to walk erect and steady without the assistance of any ambulatory device.  There was a hallux valgus deformity of 20 degrees on the right and left.  Clinical tests of the feet indicated a mild bilateral hallux valgus deformity.  The Veteran was diagnosed with non-tophaceous gout with acute episodes by history.

Private treatment records dated in September 2005 show the Veteran's complaints of foot pain in the right heel diagnosed as plantar fasciitis of the right heel.  In May 2006, he experienced a flare-up of gout in the right great toe and had a second attack in September 2006.  In April 2007, the Veteran complained of a gouty flare-up of the right great toe.

The Veteran was afforded a VA feet examination in June 2009 at which time he presented with a long history of gouty arthritis with the greatest involvement in the great toes and metatarsal bases of the feet.  Pain was rated a six out of ten on the pain scale on most days and rated a nine out of ten on the worst days.  The Veteran had constant swelling in his feet and tended to walk on the back of his heels to avoid putting pressure on the front of his feet.  About one year ago, he was prescribed continuous medication for gout that slowed his acute attacks.  He continued to experience persistent symptoms, but they were less severe.  He modified his shoe wear to accommodate exacerbations and reported occasional alcohol consumption of less than two drinks per week.  The Veteran had a history of gout with intermittent remissions and a fair response to treatment.  While there was a history of trauma to the joints, there was no history of neoplasm, hospitalization, or surgery.  Examination of the metatarsal phalangeal joints indicated a deformity, but there was no evidence of giving way or instability.  There was evidence of pain, stiffness, weakness, and incoordination.  There was decreased speed of the joint motion, but no episodes of dislocation, subluxation, or episodes of locking.  There were repeated effusions with warmth, redness, swelling, and tenderness.  The Veteran's gout affected the motion of the joint with flare-ups that occurred every three to four months lasting one to two weeks in duration precipitated by overuse and standing.  Flare-ups were alleviated by elevation of the feet and rest in addition to Allopurinol.  There was evidence of arthritis with fever and weakness and incapacitating episodes of arthritis once a year which lasted one to two weeks.  The Veteran was unable to stand for more than thirty minutes or walk more than one-quarter of a mile and had an antalgic gait.  There was evidence of abnormal weight-bearing with callous formation at the metatarsal bones, bilaterally.  There was an abnormal shoe pattern with increased wear along the inside edge of the forefoot of both feet.  While there was evidence of inflammatory arthritis, there was no loss of bone or part of a bone.

In the right joint, there was a bony enlargement, deformity, effusion, heat, malalignment, redness, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  There was an inflammatory response at the hallux bilaterally with whitening and surrounding areas of erythema.  There was a hallux valgus deformity with poor weight-bearing and a stiff-foot stance.  Other significant findings included a fixation of the right and left great toes on examination with no ability for active flexion or extension.  Bilaterally, there was slight passive flexion with pain though not to five degrees, and plantar tenderness with fascial erythema.  There was a clinical history of gouty arthritis or degenerative changes primarily in the first metatarsals.

On flatfoot examination, the Veteran's toes did not touch the floor.  An X-ray examination of the feet indicated bilateral plantar calcaneal spurs.  The Veteran had normal arches without fracture or dislocation.  There were small subarticular loosen densities in the head of the right first metatarsal bone.  The impression was bilateral plantar calcaneal spurs with probable arthritis at the first right metatarsal phalangeal joint.  At that time, the Veteran was employed full-time and lost five weeks of employment within the previous 12-month period due to cardiac stent placement and illness.  The Veteran was diagnosed with gouty arthritis, manifested by tophi and arthritic changes in the first metarsophalangeal joints and feet, and plantar fasciitis with calcaneal spurring of the feet, confirmed by X-ray examination.  The Veteran's gout caused significant effects on occupational activities including problems with lifting and carrying, difficulty reaching, a lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  The gout had a severe effect on chores, shopping, exercise, recreation, and traveling; had a moderate effect on bathing, dressing, and driving; had a mild effect on toileting and grooming; and prevented sports.  It was noted that the Veteran stood on his feet at work and experienced swelling and aching by the end of the day.

The Board concludes that an initial rating in excess of 20 percent is not warranted at any time during the pendency of the appeal for gout under Diagnostic Code 5017, which provides for a 40 percent rating for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.  VA treatment records indicate two flare-ups of gout in 2006.  On VA examination in April 2006, the Veteran complained of flare-ups of the bilateral great toe that occurred twice a month and lasted two to three days.  However, the Veteran was able to walk erect and steady without the assistance of any ambulatory device and was diagnosed with non-tophaceous gout with acute episodes by history.  On VA examination in June 2009, the Veteran subjectively complained of flare-ups every three to four months lasting one to two weeks in duration.  However, the objective evidence indicated incapacitating episodes of arthritis of once a year which lasted one to two weeks.  While there is evidence of flare-ups of gout at least three times in 2006 and subjective complaints of flare-ups that occurred twice a month, the medical evidence is void of objective findings of symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.  Therefore, the Board finds that the medical evidence does not support an initial rating greater than 20 percent for the Veteran's service-connected gout of the bilateral great and fifth toes under Diagnostic Code 5017 as his overall symptomatology more nearly approximates the criteria for a rating of 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5017 (2010).

However, the Board finds that the Veteran entitled to an initial rating of 30 percent during the pendency of the appeal for acquired flatfoot under Diagnostic Code 5276, which provides a 30 percent rating for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  The Board finds that the maximum 50 percent rating for flat foot, is not warranted.  A 50 percent rating requires pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2010).

Specifically, the record shows objective evidence of a marked deformity, such as pronation or abduction, as demonstrated by the abnormal shoe wear pattern and toes not touching the floor in the standing position.  The evidence also shows pain on manipulation and use, swelling on use, and characteristic callosities.  The Veteran has complained of bilateral foot pain on numerous occasions, particularly after use.  There was evidence of callous formation at the metatarsal bones bilaterally with repeated effusions and swelling, on VA examination in June 2009.  The Board therefore finds that the evidence of record supports an initial rating of 30 percent for the Veteran's service-connected gout with plantar fasciitis under Diagnostic Code 5276, as his overall symptomatology more nearly approximates the criteria for a rating of 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  However, the Board finds that he does not meet the criteria for a rating of 50 percent because the evidence does not show pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  While there is an abnormal shoe wear pattern, marked pronation or inward displacement is not shown.  The tenderness of the Veteran's feet is not shown to be extreme.  The evidence does not show spasm of the tendo Achilles.  Furthermore, the evidence shows that the Veteran's condition is improved by wearing open-toed shoes.

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent at any time during the pendency of the appeal for his bilateral foot disability under Diagnostic Code 5284, which provides for a 20 percent rating for moderately severe foot injury, and a 30 percent for severe foot injury.  38 C.F.R. § 4.71a (2010).  The Veteran has a 30 percent rating pursuant to Diagnostic Code 5276 for bilateral pathology.  Thus, he would need to show moderately severe foot injury in each foot to warrant two 20 percent ratings to warrant a higher rating.  Based upon the evidence of record, the Board finds that the Veteran's bilateral foot disability is not moderately severe in degree in either foot.  While the Veteran has been prescribed open-toed shoes he is able to walk at least one-quarter of a mile.  On VA feet examination in April 2006, each great toe was non-tender on palpation without evidence of tophi, swelling, calluses, hammer toe, high arch, or flatfoot.  The Veteran was able to walk erect and steady without the assistance of any ambulatory device.  On VA feet examination in June 2009, examination of the metatarsal phalangeal joints indicated a deformity, but there was no evidence of giving way or instability.  There was evidence of pain, stiffness, weakness, incoordination, and decreased speed of the joint motion, but there were no episodes of dislocation, subluxation, or episodes of locking.  There were repeated effusions with warmth, redness, swelling, and tenderness.  However, the Veteran was able to stand for thirty minutes and walk one-quarter of a mile.  He had an antalgic gait and there was evidence of abnormal weight-bearing with callous formation at the metatarsal bones, bilaterally.  There was an abnormal shoe pattern with increased wear along the inside edge of the forefoot of both feet.  While there was evidence of inflammatory arthritis, there was no loss of bone or part of a bone.  Therefore, the Board finds that the medical evidence does not support an initial rating greater than e0 percent for the Veteran's service-connected bilateral foot disability under Diagnostic Code 5284 as his overall symptomatology does not show a moderately severe foot disability of either foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions pertaining to functional impairment. 38 C.F.R. §§ 4.40, 4.45 (2010).  In applying those regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  The determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2010).  However, because the diagnostic codes pertaining gout and pes planus does not contain criteria based on limitation of motion and since the Veteran do not experience chronic residuals of gout to permit rating based on limitation of motion, the provisions pertaining to functional impairment, are not applicable where a rating is assigned pursuant to Diagnostic Codes 5017 and 5276.  38 C.F.R. §§ 4.40, 4.45 (2010).  In any event, the Board finds that the evidence does not indicate that any additional function loss would cause the Veteran to meet the criteria for a rating greater than 30 percent.

The Board notes that on VA examination in April 2006, the Veteran indicated that his gout flared up twice a month and required him to take sick leave at his job.  However, on VA examination in June 2009, the Veteran was employed full-time and lost five weeks of employment within the last 12 month period due to cardiac stent placement and illness.  The Board thus finds that the evidence does not support a finding that the Veteran's service-connected gout of the bilateral great and fifth toes with plantar fasciitis presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record reflects that manifestations of the Veteran's service-connected gout of bilateral great and fifth toes with plantar fasciitis do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his gout of bilateral great and fifth toes with plantar fasciitis.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 30 percent for gout of the bilateral great and fifth toes with plantar fasciitis.

Accordingly, the Board finds that an initial rating of 30 percent, but not higher, is warranted for the Veteran's gout of the bilateral great and fifth toes with plantar fasciitis during the pendency of the appeal.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for gout of the bilateral great and fifth toes with plantar fasciitis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Uvulectomy with Gastroesophageal Reflux Disease

The Veteran's uvulectomy with gastroesophageal reflux disease (GERD) is currently rated 10 percent disabling pursuant to Diagnostic Codes 7203-7346.  38 C.F.R. § 4.114 (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 7203 pertains to stricture of the esophagus, while Diagnostic Code 7346 pertains to hiatal hernia.  In considering other applicable diagnostic codes, the Board finds that Diagnostic Codes 7307 (gastritis) and 7347 (pancreatitis) are applicable.

Under Diagnostic Code 7203, a 30 percent rating is warranted for a moderate stricture of the esophagus; a 50 percent rating is warranted for a severe stricture, permitting liquids only; and an 80 percent rating is warranted for passage of liquids only, with marked impairment of general health.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2010).

Under Diagnostic Code 7307, a 10 percent rating is warranted for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2010).

Under Diagnostic Code 7346, a 10 percent rating is warranted with two or more of the symptoms for a 30 percent rating, of less severity.  A 30 percent rating is warranted for a hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

Under Diagnostic Code 7347, a 10 percent rating is warranted for pancreatitis with at least one recurring attack of typical several abdominal pain in the past year.  A 30 percent rating is warranted for moderately severe pancreatitis; with at least four to seven typical attacks of abdominal pain per year with good remission between attacks.  A 60 percent rating is warranted for pancreatitis with frequent attacks of abdominal pain, loss of normal body weight and other findings showing continuing pancreatic insufficiency between acute attacks.  A 100 percent rating is warranted for pancreatitis with frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea and severe malnutrition.  38 C.F.R. § 4.114, Diagnostic Code 7347 (2010).

Private treatment records include an October 2004 report at which time the Veteran denied nausea, vomiting, or diarrhea and there was no evidence of black or bloody stools.  In December 2004, he complained of left upper quadrant abdominal pain, but denied any nausea and vomiting.  On examination, the abdomen was slightly distended and bowel signs were present.  He had left upper quadrant greater than epigastric area tenderness without any palpable mass.  The assessment was pancreatitis.  A December 2004 surgical pathology report shows a post-operative diagnosis of left upper quadrant abdominal pain with pancreatitis and anemia.  A biopsy of the antral area lesion was taken and the Veteran was diagnosed with chronic atrophic gastritis with focal degenerative changes.  An abdomen series for abdominal pain indicated a possible left pleural fluid with nonobstructive abdominal pattern.  An abdominal sonogram indicated a probable gall bladder polyp, but was otherwise negative.  A May 2007 X-ray examination of the right shoulder indicated osteoarthritis of the right acromioclavicular joint.

The Veteran was afforded a VA examination in June 2009 at which time there was no primary digestive condition.  There was pharyngeal functional compromise and restriction with bolus swallowing and gastric reflux, secondary to surgical intervention for sleep apnea.  Due to his uvuloplasty, he had difficulty swallowing and could not move food easily through his throat and had to modify his eating to accommodate swallowing.  Reflux was reported with occasional nasogastric regurgitation.  The Veteran was not currently taking medication for reflux and reported past improvement with medication.  He was diagnosed with status post uvulopalatine pharyngoplasty and current mild to moderate continuing obstructive disease with daytime somnolence manifested by difficulty with swallowing food/bolus movement, food regurgitation, and gastric reflux.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent at any time during the pendency of the appeal for a stricture of the esophagus or hypertrophic gastritis under Diagnostic Codes 7203 or 7307, as there is no evidence of a moderate stricture or hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms.  38 C.F.R. § 4.114, Diagnostic Codes 7203, 7307 (2010).

Nor is the Veteran entitled to a higher rating under Diagnostic Code 7346 which provides for a 30 percent rating for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  While a May 2007 X-ray examination of the right shoulder indicated osteoarthritis of the right acromioclavicular joint, the objective evidence does not show substernal or arm or shoulder pain productive of considerable impairment of health.  Additionally, the evidence does not show epigastric distress with dysphagia, pyrosis, regurgitation, material weight loss, or hematemesis or melena with moderate anemia, as is required for a higher rating of 30 percent, nor has the Veteran claimed to experience such symptoms.  None of the medical evidence indicates that his disability is productive of symptoms approaching considerable impairment of the Veteran's health.  The Board therefore finds that the evidence of record does not support an initial rating greater than 10 percent for the Veteran's service-connected status post uvulectomy with GERD under Diagnostic Code 7346.  38 C.F.R. § 4.71a, Diagnostic Code 7346 (2010).

Finally, the Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent at any time during the pendency of the appeal for pancreatitis under Diagnostic Code 7347, which provides for a 30 percent rating for moderately severe pancreatitis with at least four to seven typical attacks of abdominal pain per year with good remission between attacks.  While the Veteran was diagnosed with pancreatitis in December 2004, the medical evidence does not show moderately severe pancreatitis with at least four to seven typical attacks of abdominal pain per year with good remission between attacks.  The Board therefore finds that the evidence of record does not support an initial rating greater than 10 percent for the Veteran's service-connected status post uvulectomy with GERD under Diagnostic Code 7347.  38 C.F.R. § 4.114 (2010).

Ratings under Diagnostic Codes 7301 to 7329; 7331; 7342; and 7345 to 7348, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2010).  In this case, the Board finds that the severity of the overall disability does not warrant elevation to the next higher rating because the Veteran's overall level of symptomatology more nearly approximates the criteria for no more than a 10 percent rating under all potentially applicable diagnostic codes.

The Board finds that there is no evidence that the Veteran's service-connected uvulectomy with GERD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected uvulectomy with GERD do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Marked interference with employment and frequent hospitalization due to the disability are not shown.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his uvulectomy with GERD.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of an initial rating in excess of 10 percent for uvulectomy with GERD.

Accordingly, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's uvulectomy with GERD at any time during the pendency of the appeal.  The preponderance of the evidence is against the assignment of any higher rating for uvulectomy with gastroesophageal reflux disease.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

Prior to June 3, 2009

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2010).

For the period under consideration, the Veteran's sleep apnea has been rated 0 percent disabling under Diagnostic Code 6847.  38 C.F.R. § 4.97 (2010).  Under Diagnostic Code 6847, a 0 percent rating is assigned for being asymptomatic but with documented sleep disorder breathing.  A 30 percent rating is assigned when there is persistent daytime hypersomnolence.  The assignment of a 50 percent rating requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent rating is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or if a tracheostomy is required.

Private treatment records dated in December 2004 indicate a history of sleep apnea.  At that time, the Veteran denied any shortness of breath, chest pains, fevers, chills, or dysuria, but he had polyuria.

The Veteran was afforded a VA respiratory examination in April 2006 at which time he presented with a fifteen-year history of sleep apnea and a uvulectomy.  He denied any CPAP treatment and complained of gagging that had worsened and was more frequent.  The Veteran had a nonproductive cough, with specks of blood, but no frank hemoptysis, anorexia, or history of asthma.  There was no prior requirement of intubation or oxygen.  For the past twelve months, the Veteran called in sick to his employer fifteen to twenty times.  He was currently employed as a dietary manager and contended that his condition affected his job due to slurred speech.  An X-ray examination of the chest was normal.  The Veteran was diagnosed with sleep apnea status post uvulectomy, with post surgical poor liquid passage.

The Board finds that an initial compensable rating is not warranted for sleep apnea at any time prior to June 4, 2009.  The evidence does not show persistent daytime hypersomnolence.  Therefore, the Board finds that the evidence of record does not support an compensable rating for the Veteran's service-connected sleep apnea under Diagnostic Code 6847.  38 C.F.R. § 4.97, Diagnostic Code 6847 (2010).

On VA examination in April 2006, the Veteran contended that his sleep apnea and uvulectomy caused slurred speech which affected his job.  However, the Board finds that there is no evidence that the Veteran's service-connected sleep apnea presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected sleep apnea do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  The evidence does not show marked interference with employment or frequent hospitalization due to sleep apnea.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his sleep apnea.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of an initial compensable rating for sleep apnea during the period on appeal.

Accordingly, the Board finds that an initial compensable rating is not warranted for the Veteran's sleep apnea during the period on appeal.  The preponderance of the evidence is against the assignment of any higher rating for sleep apnea.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

June 4, 2009, to August 9, 2009

For the period under consideration, the Veteran's sleep apnea has been rated as 30 percent disabling under Diagnostic Code 6847.  38 C.F.R. § 4.97 (2010).  Under Diagnostic Code 6847, a 30 percent rating is assigned when there is persistent daytime hypersomnolence.  The assignment of a 50 percent rating requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine, and a 100 percent rating is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or if a tracheostomy is required.

The Veteran was afforded a VA examination in June 2009, at which time there was no evidence of a primary digestive condition.  There was pharyngeal functional compromise and restriction with bolus swallowing and gastric reflux, secondary to surgical intervention for sleep apnea.  It was noted that the Veteran was diagnosed with sleep apnea during service when he had surgical intervention via uvulopalatile pharyngoplasty.  He reported initial improvement of his sleep apnea had improved with surgical intervention for several years after he was retired from service.  However, in the last five to eight years, he experienced a progressive return and worsening of his symptoms with awakening at night and poor sleep.  His wife reported severe snoring.  The Veteran felt fullness in his pharynx when he was supine, with a near return to apnea symptoms that he had prior to surgery.  He reported a weight gain of nearly fifty pounds since his retirement.  He tried to modify his sleep position with pillows with little success.  The Veteran found that he was tired during the day and felt poorly rested.  While his primary physician recommended use of a CPAP machine, he did not use the device.  He was not taking any oral steroids, parenteral steroids, antibiotic, or other immunosuppressive.  There was no history of respiratory system neoplasm, pneumothorax, emphysema, or asthma.  There was a history of a non-productive cough once or several times daily, but there was no history of hemoptysis or wheezing.  While there was a history of dyspnea at rest occasionally, and frequently on mild, moderate, and severe exertion, there was no history of anorexia.  There was a history of occasional chest pain at rest and frequently on exertion, but there was no history of respiratory failure, occasional history of fever, or periods of incapacitation.  There was evidence of peripheral edema.  Respiratory findings included decreased breath sounds, dyspnea on severe exertion, and dyspnea on moderate exertion.  Diaphragm excursion was slightly limited.  Chest expansion was normal without chest wall scarring or deformity.  There were no conditions that may be associated with pulmonary restrictive disease, and no signs of significant weight loss or malnutrition.  There was evidence of mild tachycardia.

The Veteran was diagnosed with sleep apnea, status post uvulopalatine pharyngoplasty, and current mild to moderate continuing obstructive disease with daytime somnolence.  The diagnosis caused decreased concentration, difficulty following instructions and lack of stamina weakness or fatigue.  It caused no effects on bathing, dressing, toileting, and grooming; moderate effects on chores shopping, exercise, recreation, and traveling; and a severe effect on sports.  X-ray examination was negative for any evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.

The Veteran underwent a sleep study in July 2009 at which time the major problem was difficulty breathing while sleeping.  He appeared to have severe daytime hypersomnolence.  The Veteran admitted to apneas, choking sensation at nighttime, waking up with dry mouth, loud snoring, tossing, and turning.  He also had symptoms of cataplexy and sleep paralysis.  The impression was severe obstructive sleep apnea.  He had profound desaturations and snoring in the morning with poor sleep efficiency with disrupted sleep.  As a result, CPAP intervention was recommended.  The impression was successful CPAP titration study.

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for sleep at any time during the period under consideration.  While CPAP intervention was recommended during a private sleep study in July 2009, there is no evidence of that the Veteran's sleep apnea required the use of a CPAP machine.  The use of the CPAP machine was only recommended.  38 C.F.R. § 4.97, Diagnostic Code 6847 (2010).  Therefore, the Board finds that the medical evidence does not support a rating greater than 30 percent for the Veteran's service-connected sleep apnea under Diagnostic Code 6847 as his overall symptomatology more nearly approximates the criteria for a rating of 30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6847 (2010).

The Board finds that there is no evidence that the Veteran's service-connected sleep apnea presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record reflects that manifestations of the Veteran's service-connected sleep apnea do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  The evidence does not show marked interference with employment or frequent hospitalization due to sleep apnea.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his sleep apnea.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 30 percent for sleep apnea during the period on appeal.

Accordingly, the Board finds that an initial rating in excess of 30 percent is not warranted for the Veteran's sleep apnea during the period on appeal.  The preponderance of the evidence is against the assignment of any higher rating for sleep apnea.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since August 10, 2009

For the period under consideration, the Veteran's sleep apnea has been rated as 50 percent disabling under Diagnostic Code 6847.  38 C.F.R. § 4.97 (2010).  Under Diagnostic Code 6847, a 100 percent rating is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or if a tracheostomy is required.

The evidence shows that the Veteran was issued a CPAP machine in August 2009.

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent for sleep at any time during the period under consideration.  While the evidence shows that the Veteran was issued a CPAP machine in August 2009, the evidence does not indicate chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that his sleep apnea required the use of a tracheostomy.  While he previously had a uvulectomy, he has not undergone a tracheostomy.  Therefore, the Board finds that the medical evidence does not support a rating greater than 50 percent for the Veteran's service-connected sleep apnea under Diagnostic Code 6847 as his overall symptomatology more nearly approximates the criteria for a rating of 50 percent rating.  38 C.F.R. § 4.97 (2010).

The Board recognizes the Veteran's contention as to the severity of his sleep apnea.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 50 percent for sleep apnea at any time during the period on appeal.

The Board finds that there is no evidence that the Veteran's service-connected sleep apnea presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record reflects that manifestations of the Veteran's service-connected sleep apnea do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.    The evidence does not show marked interference with employment or frequent hospitalization due to sleep apnea beyond that envisioned by the rating assigned.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his sleep apnea.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 50 percent for sleep apnea during the period on appeal.

Accordingly, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's sleep apnea during the period on appeal.  The preponderance of the evidence is against the assignment of any higher rating for sleep apnea.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating of 30 percent, but not higher, for gout of the bilateral great and fifth toes with plantar fasciitis, is granted.

An initial rating for status post uvulectomy with gastroesophageal reflux disease in excess of 10 percent, is denied.

An initial rating for sleep apnea in excess of 0 percent, prior to June 3, 2009, is denied.

An increased rating for sleep apnea in excess of 30 percent from June 4, 2009, to August 9, 2009, is denied.

An increased rating for sleep apnea in excess of 50 percent since August 10, 2009, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


